June 22, 2012


Mr. Frank E. Perez
Frank E. Perez & Associates, P.C.
300 Mexico Boulevard
Brownsville, TX 78520

Mr. John C. Schwambach Jr.
Stevenson & Murray
24 Greenway Plaza, Suite 750
Houston, TX 77046-2416
Mr. Jack O'Neill
Clements O'Neill Pierce & Nickens, LLP
1000 Louisiana Street, Suite 1800
Houston, TX 77002-5009

RE:   Case Number:  10-0435
      Court of Appeals Number:  04-08-00660-CV
      Trial Court Number:  DC-06-195

Style:      WEEKS MARINE, INC.
      v.
      MAXIMINO GARZA

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Keith E.   |
|   |Hottle         |
|   |Mr. Eloy Garcia|